DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 11-14, 16, 17, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko (6571847) in view of Kim et al (4960473).
Ueyoko teaches an airplane tire comprising a cable bead (Abstract), the cable bead comprising;
a core composed annularly formed steel (Figure 7, center filament; Column 6, lines 2-4; all steel); and 
a sheath composed of at least one sheath layer (Figure 7, outer filaments), which is formed by spirally winding a plurality of sheath filaments each composed of a steel (Column 6, lines 2-4; all steel) around the core.
about 0.6 to about 1 weight percent carbon), and a chromium content of 0.15 to 0.30% by mass (Abstract; about 0.1 to about 0.8 weight percent chromium).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the steel filaments of Kim in the cable bead of Ueyoko, so as to provide the necessary tensile strength to the tire. Tire cords have strength requirements, and the ordinarily skilled artisan would have appreciated the benefits of using the filaments of Kim in the steel cable bead of Ueyoko to ensure necessary cord properties are provided. 
In regards to Claims 2 and 12, Ueyoko teaches a layered structure of (1+A+B+C+D+E), wherein A is 6-12, B is 12-20, C is 18-28, D is 24-34, and E is 30-38 (Column 6, lines 2-4).
In regards to Claims 3, 6, 13, and 16, Kim teaches that the filaments used are also plated with brass (Column 7, lines 21-24).
In regards to Claims 4, 7, 9, 14, 17, and 19, while Kim does not specifically provide the tensile strength for a steel having a carbon content of 0.90-0.95% and a chromium content of 0.15-0.30%, it does show in Table III that every taught combination has a tensile strength of over 2000MPa.  The Examples in Table III are the Examples found in Table I, with the higher carbon content Examples having the higher tensile strength results.  While the addition of chromium lowers the tensile strength (see Examples 1 and 6, which have the same carbon %, but differ in the presence of chromium), it does not lower the numbers below 2000 MPa.  As such, the steels 
In regards to Claim 22, Ueyoko teaches the sheath arranged around the core is constituted by five sheath layers (Figure 7).
Claims 5, 8, 10, 15, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko in view of Kim as applied to claims 1, 2, and 3 above, and further in view of Giraud et al (20160152098).
While the combination of Ueyoko in view of Kim essentially teaches the invention as detailed above, it fails to specifically teach the sheath filaments have a diameter of 1.50 to 2.00 mm.  Giraud, however, teaches that such a filament diameter is well known for use in multi-layer cable beads for tires (Paragraph 74).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the filament diameter as taught by Giraud in the cable bead of the combination, so as to scale the bead size as needed.  As tensile strength is increased, the diameter of the filaments can be decreased, which provides the benefits of decreased size and weight.  The ordinarily skilled artisan would be more than capable of determining the proper diameter without undue experimentation.  Giraud demonstrates that a filament diameter of 1.5 to 2.0 mm is neither new nor unobvious, and well within the abilities of the ordinarily skilled artisan.  Likewise if the diameter of the filaments is decreased, the overall diameter of the cable will decrease, and would obviously be 23 mm or less (Ueyoko teaches a cable diameter of 27 mm based on filament diameters of 2.2 mm; reducing the filament diameters would obviously reduce the cable diameter to 23 mm or below).
Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the central core of a cable bead disclosed in Ueyoko is a lightweight metal alloy material and not a steel.  Applicant points to Claim 1 of Ueyoko as support for this position and argues that one cannot replace a lightweight alloy with steel.  Respectfully, the previous office action clearly cites Figure 7 as the basis for the rejection, not Claim 1.  Figure 7 is a prior art cord previously used for tire beads, and teaches an all steel cord.  While Ueyoko is concerned with trying to improve the prior art of Figure 7, Figure 7 is taught as existing and as explained above, teaches the physical structure of Claim 1.  Where Ueyoko is incomplete is simply silence regarding the precise composition of the steel to be used.  Kim teaches this claimed steel composition, for use in tires.  As such, it is the position of Examiner that the prior art of record obviously teaches Claim 1.
Applicant further argues that Kim fails to teach the composition.  It is the position of Examiner that Kim does teach the composition insomuch as the ranges taught by Kim overlap with those as claimed.  Applicant argues that no Example in Kim teaches the exact ratios claimed.  Respectfully, Kim teaches examples which teach the amount of chromium as claimed, and while the exact amount of carbon content is not found in an example, Kim cannot teach every single combination contemplated.  Again, Kim does teach the range claimed by Applicant in the Abstract, and the choice of carbon content has completely predictable results in tire cord steel.
	Applicant further argues that Kim is concerned with a radial tire, and not an airplane tire.  Respectfully, Kim teaches a steel composition known to work in the tire art.  Ueyoko teaches a prior art airplane tire, which uses steel, but is silent to the composition.  The ordinarily skilled .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732